Citation Nr: 0603625	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

A May 2004 rating decision granted service connection for 
post-traumatic stress disorder and established a rating of 0 
percent disabling, effective January 13, 2004.  The veteran 
appealed this initial rating, and an October 2005 rating 
decision increased the veteran's initial rating to 50 
percent.  In November 2005, the veteran indicated that he was 
not satisfied with the new rating and wished to continue his 
appeal.

Also on appeal is a February 2005 rating decision denying 
service connection for a low back disorder.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The issue of a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's post-traumatic stress disorder has not been 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting his ability to function independently; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; or 
disorientation to time or place.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from the 
initial rating for post-traumatic stress disorder.  A 
substantially complete application was received in January 
2004.  In February 2004, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate a claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Although the veteran was not instructed 
to "submit any evidence in his possession that pertains to 
the claim," he was advised to notify VA of any information 
or evidence he wished VA to retrieve for him.  

In May 2004, the RO issued a rating decision granting service 
connection and a 0 percent rating.  The veteran filed an 
appeal of the initial rating decision, and, in January 2005, 
the AOJ provided notice of the information and evidence 
necessary to substantiate the claim for an increased rating.  
At that time, the veteran was advised of specific types of 
evidence which would serve to support his claim, and was 
asked to submit such evidence if he had it.  Given the 
circumstances of this case, the Board finds that the content 
and timing of the two notices comport with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Treatment records 
have been obtained.  A VA examination was provided in 
September 2005.  The Board does not know of any additional 
relevant evidence which has not been obtained.


II.  Applicable Law and Analysis

Under the rating criteria for mental disorders, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

The Board has reviewed the veteran's file, to include VA 
outpatient clinical records, letters from treating physicians 
and psychologists, and examination reports, dated from 
December 2003 to September 2005.  Additionally, all 
statements by the veteran and his representative have been 
reviewed.

The evidence of record reports that the veteran suffers from 
an exaggerated startle reaction and he has some anxiety and 
difficulty with concentration.  The veteran also suffers from 
reduced socialization, although during his September 2005 VA 
examination, he asserted that he still likes people and 
mingles with a few friends and family members.  Additionally, 
the veteran occasionally has intrusive and upsetting thoughts 
about his wartime experiences.  The veteran also tries to 
avoid reminders, such as television, movies, reading, or 
talking about his experiences, which helps to minimize the 
frequency of the intrusive thoughts. 

The record exhibits no history of bad dreams, depression, 
suicidal thoughts, panic attacks, or psychotic symptoms.  In 
addition, the record indicates that the veteran is able to 
live independently.

The September 2005 examination record described the veteran 
as alert, clean, coherent, and well-oriented as to time, 
place, person, and situation.  The veteran's tone and rate of 
speech were normal, and the veteran made good eye contact, 
interacted appropriately, and thought well abstractly.  The 
veteran had a pleasant affect with a good range and a good 
sense of humor, although there was a subdued quality at 
times.  His cognitive function and judgment were generally 
intact.  There was no history of hypersensitivity or anger.  
Finally, the examiner noted that the veteran was competent to 
manage financial decisions and could perform most daily 
activities.  The examiner characterized the veteran's social 
and occupation impairment as moderate, and assigned a Global 
Assessment of Functioning score of 55.  A GAF score of 51 to 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter (Eugene) v. Brown, 8 Vet. App. 240 (1995).

The Board finds that the evidence does not meet or more 
nearly approximate the criteria for a rating in excess of 50 
percent.  See 38 C.F.R. § 4.7 (2005).  There is no evidence 
of deficiencies in judgment, thinking, speech, appearance, or 
family relations.  There is also no evidence of suicidal 
ideation, obsessional ritual, near-continuous depression or 
panic attacks, or hallucinations.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  

Additionally, because the veteran's records on the whole 
paint a consistent disability picture throughout the appeal 
period, a staged rating in accordance with Fenderson v. West, 
supra, is not appropriate.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  


REMAND

The veteran contends that his service as a mortarman caused 
his current low back disorder.  He asserts that his service 
as a mortarman required him to carry a cannon weighing 
approximately 45-pounds by himself.  He alternatively 
contended in his appellate brief that the low back disorder 
is secondary to his service-connected residuals of a gunshot 
wound to his chest.  The veteran currently suffers from low 
back pain and degenerative disc disease.  A March 2004 VA 
treatment record reports the veteran has a reversal of the 
slight lordosis of the dorsolumbar spine, possibly as a 
result of compression fracture of the upper lumbar spine.  
The veteran requests a VA examination with a medical opinion 
as to the etiology of his low back disorder.

A VA examination is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent evidence 
of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

It is the opinion of the Board that a contemporaneous and 
thorough VA examination and medical opinion would assist the 
Board in clarifying the nature and etiology of the veteran's 
current low back disorder and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  38 C.F.R. § 3.159(c)(4) (2004); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should arrange for the 
appellant to be afforded an examination 
to determine the nature and etiology of 
the low back disorder.  All tests and 
studies deemed appropriate should be 
performed, and all clinical findings 
should be reported in detail.  A complete 
history of the claimed disorder should be 
obtained from the appellant.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the veteran's current 
low back disorder is the result of 
service or that his low back disorder is 
the result of, or has been increased by, 
his service-connected residuals of a 
gunshot wound.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


